Citation Nr: 9921262	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Appropriate rating for a right rotator cup tear, status post-
operative, currently evaluated as 20 percent disabling.

2.  Appropriate rating for right thoracic outlet syndrome, status 
post-operative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

Pursuant to the August 1996 determination of the Army Board for 
Correction of Military Records, the veteran had continuous active 
military service from March 1984 to October 1993.  

This appeal arises from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection for a right 
rotator cup tear and right thoracic outlet syndrome, assigning 20 
percent and 10 percent disability evaluations, respectively.

The issues of entitlement to a compensable evaluation for scars 
of the right shoulder and neck and entitlement to an automobile 
or other conveyance and adaptive equipment, or adaptive equipment 
only, under the provisions of 38 U.S.C.A. §§ 1901-1904 are the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's initial and increased rating 
claims has been obtained by the RO.

2.  The veteran's right rotator cup tear, status post-operative, 
is manifested by frequent episodes of dislocation and guarding of 
all arm movement.

3.  The veteran's right thoracic outlet syndrome, status post-
operative, is manifested by severe paralysis, neuritis or 
neuralgia, limiting her functional ability to use her right upper 
extremity in any but the most limited manner.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater, for 
right rotator cup tear, status post-operative, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5201, 5202 (1998).

2. The criteria for a rating of 20 percent, but no greater, for 
right thoracic outlet syndrome, status post-operative, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.124a, DCs 8519, 
8619, 8719 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to a rating in excess of 20 
percent for her service-connected right rotator cuff tear, status 
post-operative, and a rating in excess of 10 percent for her 
right thoracic outlet syndrome, status post-operative.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  All claims must be deemed "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and VA's duty to assist arises.  
See Fenderson v. West, 12 Vet.App. 119, 127 (U. S. Vet. App. Jan. 
20, 1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); see also Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet.App. at 125-
127, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to be 
assigned "in the light of the whole recorded history").  This 
obligation has been satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

At her January 1999 hearing before the Board, the veteran 
indicated that she would obtain recent treatment records from St. 
Louis-area VA Medical Centers, and provide them to the Board for 
immediate consideration.  Those records were received by the 
Board later on the day of the hearing, and the Board finds that 
the veteran has properly waived RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (1998).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, the Board 
must also consider the history of the veteran's injury, as well 
as the current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning capacity of 
the veteran.  See 38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Service medical records indicate that the veteran injured her 
right shoulder in November 1990, apparently while doing push-ups, 
resulting in a complete right rotator cuff tear.  Subsequent 
diagnoses related to this injury included suprascapular nerve 
entrapment of the right shoulder, and right thoracic outlet 
syndrome (TOS) affecting the entire right brachial plexus, damage 
of the intercostal brachial nerve, right arm neuropathy and right 
hand coldness and numbness.  In September 1991, the veteran had 
an arthroscopy with subacromial decompression to relieve symptoms 
from the right rotator cuff tear.  The veteran's first right 
(cervical) rib was surgically resected in February 1992 as part 
of the treatment for her right TOS.  In October and November 
1992, the veteran underwent two additional surgeries (performed 
by a private physician, David B. Roos, M.D.) for TOS, including 
transaxillary neurolysis of the T1 Nerve with an apical 
pleurectomy and a supraclavicular total anterior scalenectomy.  
Her final in-service surgery was a right open acromioplasty with 
inspection of the rotator cuff.  The rotator cuff was noted to be 
intact at that time, with no leakage, and her symptoms improved 
somewhat postoperatively.  However, in May 1993, an individual 
fell on the veteran's right shoulder, causing a "severe 
exacerbation of previous pain" from her prior injuries.  

In March 1993, the veteran was examined by a medical board to 
determine her fitness for further active service.  Active range 
of motion testing of the right shoulder was performed at that 
time, noting movement to 110 degrees in abduction, internal 
rotation "to L3", and external rotation of 40 degrees.  Some 
numbness of the right upper extremity was also noted, although 
strength of the right upper extremity was found to be only 
slightly diminished (4/5 in the right triceps and 5/5 in all 
other locations).  During her ongoing treatment, the veteran 
developed adverse reactions to a number of medications provided 
for relief of pain (including myofascial pain syndrome).  

The veteran was placed on a medical "profile" shortly after the 
November 1990 injury, which prohibited lifting any significant 
weight, and remained on similar profiles through the remainder of 
her active duty.  In July 1993, a Physical Evaluation Board (PEB) 
found the veteran to be disabled from two primary diagnoses: 
right arm neuropathy with generalized weakness, paresthesia and 
coldness, status-post thoracic outlet surgery and right shoulder 
impingement surgery; and multidirectional instability of the 
right shoulder with pain, muscle spasm, and limited motion, 
status-post rotator cuff repair.  Both disabilities were rated as 
moderate (major), and Army disability evaluations of 40 percent 
for the former diagnosis and 20 percent for the latter diagnosis 
were assigned.  

The veteran filed her claim for VA compensation benefits in 
November 1993, and was examined at the John Cochran VA Medical 
Center (VAMC) in St. Louis, in February 1994.  At that time, she 
reported being employed at McDonnell-Douglas Corporation, but had 
missed four days of work in the three weeks she had been employed 
due to doctors appointments for treatment of her right shoulder 
and neck pain.  Decrease in mass (atrophy) of the right deltoid 
muscle was noted, and the examiner described "less tonus" on 
the right biceps muscle.  Range of motion of the right shoulder 
was 145 degrees forward elevation, 120 degrees abduction, 70 
degrees external rotation and 35 degrees internal rotation.  
Comparatively, degrees of range of motion though those movements 
in the left shoulder were 150, 170, 90 and 60, respectively.  
Strength in the right upper extremity was relatively good.  The 
veteran's right hand was cool to the touch, with less grip 
strength and a slight tremor in resting position.  She had 
hypersensitivity to pinprick on the ulnar side of the right upper 
arm and decreased sensation on the rest of the right upper 
extremity, including the right hand.

A neurological examination was also performed, which noted 
numbness in the palm of the right hand and the second through 
fifth fingers.  The veteran reported she had received three 
epidural cervical blocks in the past month to relieve pain.  The 
examiner felt that specific diagnostic tests were not required, 
and diagnosed status post cervical rib resections of the right 
side, right thoracic outlet syndrome, right brachial plexopathy, 
and right ulnar and median nerve sensory deficits secondary to 
the above.  X-rays of the right shoulder, clavicle, elbow and 
wrist, taken at the time of the VA examination were interpreted 
as showing no bone or joint pathology.

In May 1994, based on a review of the veteran's service medical 
records and the February 1994 examination, the RO granted service 
connection for status post-operative right rotator cuff tear and 
status post-operative right thoracic outlet syndrome, assigning a 
20 percent evaluation under 38 C.F.R. § 4.71a, DC 5202 for the 
rotator cuff tear, and a 10 percent rating under 38 C.F.R. 
§ 4.124a, DC 8519 for TOS-related symptoms.  The veteran filed a 
notice of disagreement with the disability evaluations assigned 
in May 1995, within one year of the RO's determination, and a 
timely substantive appeal following the RO's issuance of a 
statement of the case. 

Following the initial rating decision, the RO obtained records 
from private physicians and therapists who had treated the 
veteran from August 1992 through September 1995.  These materials 
included a November 1992 letter from Dr. Roos, who performed the 
veteran's TOS surgery in October 1992.  The letter indicates that 
the procedure revealed the veteran's T1 nerve to be "bound in 
heavy scar tissue," which was surgically removed.  The procedure 
also revealed abnormal positioning of the cervical nerves and 
some associated muscle tissue, which were assessed as congenital 
deformities (e.g., after corrective surgery "[t]he C5 nerve fell 
back in its normal position for the first time ever").

Documentation from McDonnell-Douglas Corporation indicates that 
the veteran was placed on medical disability leave from May 1995 
to at least December 1996 as a result of her TOS.  She also 
received physical therapy during this period, which appeared to 
slightly decrease radicular symptoms of the right neck, elbow and 
shoulder.

In August 1995, the veteran was again examined at the John 
Cochran VAMC in St. Louis.  The examiner provided range of motion 
information for the left shoulder, but not for the veteran's 
service-connected right shoulder condition.  Remarks pertinent to 
the right upper extremity included a notation that the right 
shoulder was unstable and that the veteran was unable to elevate 
the right upper extremity against resistance secondary to 
shoulder pain.  The right wrist showed considerable disability 
due to pain or tenderness.  The grip strength was described as 
half that of the left hand, and the veteran used a device 
furnished by VA to allow better gripping of pencils or pens.  
Range of motion of the right wrist was 20 degrees dorsiflexion, 
40 degrees palmar extension, 15 degrees radial deviation and 25 
degrees ulnar deviation.  The veteran complained of pain, 
coldness and numbness in the right upper extremity.  The examiner 
also noted that the 1-1/2-inch surgical scar on the veteran's 
right anterior shoulder was sensitive to touch, in contrast with 
other surgical scars, which were described as well-healed.  
Possible myositis was also reported in the area of a four-inch 
surgical scar on the right chest wall and armpit, though not 
specifically in the scar itself.

In December 1996, the veteran testified at a hearing before a 
Regional Office hearing officer.   She reported that her right 
shoulder caught frequently and was easily dislocated (with an 
approximate frequency of once every two weeks).  She indicated 
that due to the "catching," she was able to raise her right arm 
to approximately even with shoulder level, but no higher, with 
the arm extended forward.  With the arm extended to the side, the 
veteran reported that she was also restricted to approximately 
shoulder level.  She reported that she continued to use a micro-
TENS unit for pain relief, and also reported that she wore a 
sports bra, rather than a regular bra, to avoid pain and 
irritation at surgical scar sites.  She also advised that the 
right shoulder joint would swell with continued use.  With 
respect to her TOS condition, the veteran reported numbness in 
the right arm from the shoulder down, and periodic tissue 
coloration change and pain in the forearm.  

A January 1997 letter from the veteran's Chiropractor, Robert 
Devine, D.C., indicated that the veteran's prior surgeries had 
"left the neck[,] trapezius area and upper arm area extremely 
sensitive to pain, pressure and temperature changes.

In January 1998, the veteran had a third compensation examination 
at the St. Louis VAMC.  The examiner reported reviewing the 
entire claims file, including service medical records, and 
reviewed the veteran's medical history substantially as noted 
above.  In the course her conversation with the examiner, the 
veteran indicated that she continued to have pain in the right 
upper extremity (and other regions) and reported increasing 
tenderness in her surgical scars, especially when shaving in the 
underarm area or upon casual contact.  The veteran used padding 
in bed to prevent pain and permit sleep.  During the objective 
examination, range of motion of the right shoulder was noted as 
115 degrees elevation, compared to 180 degrees on the left.  
Right shoulder extension was reported as 60 degrees, compared to 
15 (sic?, 150? - refer to August 1995 examination report) degrees 
on the left.  The veteran tolerated 35 degrees of passive 
adduction at each shoulder with the arm abducted 90 degrees, 80 
degrees of external rotation on the right and a "normal" 115 on 
the left, and 60 degrees internal rotation compared to a 
"normal" 100 on the left.  There was no muscle spasm, 
tenderness or nodularity noted in the paravertebral muscles, 
supraclavicular fossae, or the scapular region.  No muscle 
wasting or atrophy was observed.  No new X-rays were taken, but a 
review of old X-rays revealed no abnormalities.

Based on the above, it was the examiner's opinion that there was 
no evidence of disease of the peripheral nervous system, 
specifically the brachial plexus.  However, the examiner did 
diagnose bilateral shoulder joint dysfunction, surgically 
repaired on the right side.  The examiner did not make reference 
to the existence or effects, if any, of the veteran's previously 
diagnosed thoracic outlet syndrome.

At the time of her hearing before the Board, the veteran also 
submitted progress notes from occupational therapy sessions at 
the St. Louis VAMC between June and October 1998, which were 
intended to alleviate disability from the veteran's TOS.  These 
note, in pertinent part, swelling in the veteran's right hand and 
wrist (measured at the proximal phalanx as 5.8 centimeters on the 
right and 5.3 centimeters on the left, abnormal sensory patterns 
in the right upper extremity, and decreased grip strength in the 
right hand (60 pounds on the right, compared with 78 pounds on 
the left).  They show that the veteran continued to use a pen 
grip for writing.  The records indicate that manual occipital 
releases appeared to provide temporary symptoms relief from the 
veteran's TOS.  Right shoulder range of motion and elevation were 
reported to be less than the left, but "WFL" (within functional 
limits?, within full limits?).  No range of shoulder motion 
measurements in degrees are provided.  The veteran reported pain 
on resistance during upper extremity strength testing, which was 
reported as "grossly 5/5."  The veteran was discharged from 
occupational therapy in October 1998, "as intervention is not 
providing any long term symptom relief."
  
At her January 1999 hearing before a traveling section of the 
Board, the veteran described continuing pain and limitation of 
motion in the right upper extremity and hand, and difficulties 
which these symptoms created in her ability to undertake a 
masters-level special education course.  The principal 
limitations were in writing, which required use of a special 
grip, typing and sitting for an extended period of time.  The 
veteran also indicated that she was unable to raise her right arm 
above her head, and stated that she could was able to raise her 
arm only with pain, under any circumstances.  The pain was 
primarily centered at the top and back of the shoulder.  She also 
reported daily swelling and radiating pain in the lower right arm 
and hand, with muscle spasm, numbness and color change.  
Appropriate Evaluation  for a Right Rotator Cup Tear, Status 
Post-Operative, Currently Rated as 20 Percent Disabling

The veteran's shoulder condition has been rated under DC 5202, as 
an "other" impairment of the humerus.  Under this code, a 20 
percent disability evaluation is warranted for either arm where 
there is a malunion of the humerus with moderate deformity.  A 30 
percent evaluation (20 percent for the minor arm) is assigned for 
"marked" deformity.  A 20 percent rating is assigned for either 
arm for recurrent dislocation at the scapulohumeral joint where 
there are infrequent episodes, and guarding of movement only at 
the shoulder level. A 30 percent evaluation (20 percent for the 
minor arm) is appropriate for frequent episodes of dislocation 
and guarding of all arm movement.  For fibrous union of the 
humerus, a 50 percent rating is provided for the major arm and 40 
percent for the minor arm.  Nonunion of the humerus (false flail 
joint) requires a 60 percent evaluation for the major arm and 50 
percent for the minor arm.  Finally, where there is loss of the 
head of the humerus (flail shoulder), an 80 percent rating for 
the major arm or 70 percent rating for the minor arm is assigned.

Based on the medical evidence of record, it appears that a 30 
percent evaluation under this diagnostic code would be most 
appropriate.  The veteran has regular episodes of dislocation of 
the right shoulder, and clearly guards all arm movement.  
However, since there is no evidence of fibrous union, nonunion of 
the humerus, or loss of any of the humeral head, no higher rating 
under DC 5202 is available.

In evaluating the severity of a disability, consideration also 
must be given to the potential application of various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran.  See Suttmann v. Brown, 5 Vet.App. 127, 
133 (1993); Schafrath v. Derwinski, 1 Vet.App. 589, 592-593 
(1991).  In this regard, the Board has considered rating the 
veteran's shoulder condition under DC 5201, as limitation of 
motion of the right arm.  Service medical records show that the 
veteran is right-handed.  Under DC 5201, a 20 percent disability 
evaluation is warranted for either arm where motion of the arm is 
limited to shoulder level.  A 30 percent rating is appropriate 
for the major arm (20 percent for the minor arm) where motion is 
limited to midway between side and shoulder level.  A 40 percent 
rating for the major arm (30 percent for the minor arm) may be 
assigned where motion is limited to 25 degrees from the side.

The medical evidence of record indicates that the veteran can 
raise her arm at least to shoulder level, which would qualify the 
veteran for a rating of 20 percent under this diagnostic code.  
However, the Board notes that pain is an important disability 
factor that must be considered in the rating of a claimant's 
disabilities, and the veteran has consistently reported pain 
associated with movement of her shoulder joint.  There also are 
objective findings of pathology in the medical records, including 
guarded movement, diminished range of motion, loss of muscle 
tonus and diminished strength against resistance in the shoulder 
area, which presumably account for some functional loss.  A body 
part which becomes painful on use must be regarded as seriously 
disabled when the pain is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking the 
motion.  Accordingly, the Board believes that the evidence of 
limited range of motion, combined with objective findings and 
subjective reports of discomfort and tenderness and marked 
guarding in the shoulder, would provide a basis for the 
assignment of a 30 percent evaluation under DC 5201, equivalent 
to limitation of arm motion to midway between side and shoulder 
level.  See generally, 38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. 
Brown, 8 Vet.App. 202 (1995); Voyles v. Brown, 5 Vet.App. 451, 
453 (1993).  However, there is no evidence that the veteran's 
painful motion imposes any greater disability upon her, and 
therefore no basis for a rating greater than 30 percent under 
this diagnostic code.

Accordingly, evaluated either DC 5201 or DC 5202, the veteran's 
right rotator cuff tear, status post-operative, shoulder symptoms 
appear to most closely approximate the criteria supporting a 
rating of 30 percent, but no higher.  In view of the restrictions 
imposed for rating long thoracic nerve paralysis (i.e., the 
veteran's TOS), described below, a 30 percent rating under DC 
5202 appears most favorable.


Appropriate Evaluation for Right Thoracic Outlet Syndrome, Status 
Post-Operative, Currently Rated as 10 Percent Disabling

The veteran's right thoracic outlet syndrome is rated by analogy 
to paralysis of the long thoracic nerve, under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8519.  This is appropriate where 
an unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 C.F.R. 
§ 4.20.  Under DC 8519, a 0 percent rating is assigned for mild 
incomplete paralysis of the nerve, a 10 percent rating is 
assigned for moderate incomplete paralysis, and a 20 percent 
rating is assigned for severe incomplete paralysis.  Complete 
paralysis of the long thoracic nerve is rated as 30 percent 
disabling for the major extremity and 20 percent disabling for 
the minor extremity.  This requires a showing of inability to 
raise the arm above the shoulder level with winged scapula 
deformity.  Ratings for paralysis of the long thoracic nerve are 
not to be combined with ratings for lost motion above the 
shoulder level.

As noted above, the veteran is prevented by an amalgamation of 
symptoms, including pain, muscle weakness against resistance, 
fatigability, and her shoulder instability (already evaluated, 
above), from raising her arm above shoulder level.  However, it 
does not appear from the medical evidence that the veteran's TOS, 
in the absence of disability related to her rotator cuff tear and 
related surgeries, would be sufficient to cause such a result.  
Nor does is there any diagnosis or other indication of complete 
paralysis of the thoracic nerve.  Accordingly, a 30 percent 
rating is inappropriate under DC 8519's criteria.  The degree of 
paralysis (or neuritis or neuralgia under DCs 8619 or 8719, 
respectively) is not clearly identified.  However, the 
combination of symptoms referable to her TOS limits the veteran's 
functional ability to use her right upper extremity in any but 
the most limited manner, makes right arm use fatiguing and of 
limited duration, and requires the use of an adaptive device to 
permit her to write effectively.  In light of the above, the 
Board finds that her post-operative TOS symptoms most closely 
approximate a severe paralysis, neuritis or neuralgia, and 
warrant assignment of a 20 percent rating. 
Finally, when evaluating any or all of the above rating claims, 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or it may reach such a 
conclusion on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that both the veteran's service-
connected rotator cuff and thoracic outlet syndrome disabilities 
have caused marked interference with employment and necessitated 
frequent periods of hospitalization, as well as follow-up 
treatment.  However, the veteran's significant hospitalizations 
(i.e., her surgeries) were during a period when she was still on 
active duty and further in-patient treatment has not been 
required.  While the veteran has had ongoing out-patient and 
physical therapy for the disabilities addressed in this decision, 
the Board, again, does not consider this to be a factor not 
contemplated by the evaluations assigned under the respective 
diagnostic codes.  Further, the veteran has mitigated the 
difficulties posed in her prior employment at McDonnell-Douglas 
Corporation by enrolling in a program which will lead to 
employment in an area which will not be impacted by her 
disability to a degree beyond that appropriately compensated by 
the disability ratings herein assigned.  Accordingly, the Board 
finds that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and will 
not remand this matter to the RO for consideration of an extra-
schedular evaluation.  See Bagwell, 9 Vet.App. at 338-339; 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A rating of 30 percent, but no higher, for a right rotator cup 
tear, status post-operative, is granted.

A rating of 20 percent, but no greater, for right thoracic outlet 
syndrome, status post-operative, is granted.


REMAND

In December 1996, the veteran filed a claim for an increased 
(compensable) rating for her service-connected scars.  This claim 
was denied by an October 1998 rating decision.  The veteran's 
representative's statement on appeal, which was received by the 
RO in December 1998, clearly expresses disagreement with the RO's 
determination.  Accordingly, it must be considered as her notice 
of disagreement as to this issue pursuant to 38 U.S.C.A. §§ 1901-
1904; 38 C.F.R. §§ 20.201, 20.300.  Such a notice requires that 
the Board remand this issue to the RO for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet.App. 238, 240 (1999).

Further, the Board notes that in August 1997, the veteran applied 
for an automobile or other conveyance and adaptive equipment, 
under the provisions of 38 U.S.C.A. §§ 1901-1904.  This claim was 
denied in an October 1998 rating decision.  A memorandum from the 
veteran to the RO, sent by facsimile on January 11, 1999, appears 
to indicate that the veteran may not have received actual 
notification of the denial, or, in any case, requested further 
review of the claim by "the VA traveling board."  At her 
January 1999 hearing before the Board, the veteran also requested 
"referral" of the application to the RO for consideration.  The 
Board considers the veteran's memorandum to constitute a notice 
of disagreement with the October 1998 denial of her claim under 
38 U.S.C.A. §§ 1901-1904.  See 38 C.F.R. § 20.201.  Accordingly, 
pursuant to the decision in Manlincon, 12 Vet.App. at 240-241, 
the claim is REMANDED to the RO for completion of the following:

The RO should review the record, and the 
veteran and her representative should be 
furnished a statement of the case on the 
issues of an increased rating for her 
service-connected scars and entitlement to  
an automobile or other conveyance and 
adaptive equipment and given the 
opportunity to respond thereto.

The purpose of this REMAND is to ensure compliance with the U.S. 
Court of Appeals for Veterans Claims' decision in Manlincon v. 
West, 12 Vet.App. 238, 240 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

 

